DETAILED ACTION
This action is in response to applicant's amendment filed 03/01/22.
The examiner acknowledges the amendments to the claims. 
Claims 1-2, 5-15, 20-33 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Applicant generally argues that one of ordinary skill in the art would not modify Aufaure with Solf, since a skilled person would not hold the forceps device of Aufaure in any way other than the pencil grip during surgery, and would not be motivated to modify Aufaure with the Solf reference which is tied to a palm-style of gripping that teaches away from a pencil grip.  However, the examiner asserts that one of ordinary skill in the art would understand that the handle surfaces taught by Solf are not limited to use with a palm grip and could still be beneficially used in Aufaure with a pencil grip during surgery, because the handle contours taught in Solf would secure a user’s fingers to the handle and prevent sliding, regardless of the type of grip used.  The grooves 5, 6 (rounded distal trough surface and rounded proximal trough surface, respectively; see Figure 5 of Solf) and rounded larger central portion surface between the grooves are capable of supporting the thumb and index fingers of a user in multiple positions.  Furthermore, it would occur to a skilled artisan that the palm-style of gripping as shown in Figure 5 of Solf would facilitate general handling of the forceps device of Aufaure before or after surgery (e.g. during cleaning of the device or moving the device to different locations).  Therefore, the examiner maintains that it would have been obvious to one of ordinary skill in the art to modify Aufaure with Solf to lock the handle with a user’s hand to prevent slipping in multiple grip positions, including a pencil grip during surgery.     
Applicant further generally argues that the advantages taught by Solf involving a screwdriver grip would not provide any benefits to the device of Aufaure, which does not use a palm grip or involve rotation.  However, the examiner submits that Solf teaches beneficial contoured handle surfaces that lock a user’s hand to the handle to prevent slipping, which one of ordinary skill in the art would understand is not limited to just a palm-style gripping of a handle.  The examiner submits that once the modification is made with Aufaure in view of Solf, a user would still be able to securely hold the handle of the device in a pencil grip.
Applicant further generally argues the differences between a forceps tool and a screwdriver tool such as Solf.  However, the examiner does not rely upon the benefits relating specifically to use of a screwdriver, but rather the locking and securing benefits of the surfaces of the handle taught in Solf  (see Figure 5 and col. 1, lines 23-28 and 57-75 of Solf).
Applicant argues that rounded surfaces including distal and proximal troughs are not shown or described in the cited references.  As maintained below, Aufaure teaches rounded outer surfaces of 4, 5 in Figure 2, and Solf teaches a rounded distal trough surface (concave surface on which grooves 5 that extend around the circumference of handle), a rounded larger central portion surface (ring zone 4 of the largest barrel diameter that extends around the circumference of the handle) and a rounded proximal trough surface (concave surface on which grooves 6 extend, that extend around the circumference of the handle).
Applicant’s argues that the amendments to claim(s) 9, 15, 21, and 23 and new claim 33 further define over the combination of Aufaure and Solf.  However, as discussed below, after the modification is made, one of ordinary skill in the art would understand that the rounded trough surfaces 5, 6, as taught in Figure 5 of Solf, would conform to the contours of a user’s hand to facilitate manual rotation of the handle (claim 9), and the raised nobs 9 with spacing, as taught by Solf, would form supporting surfaces therebetween for a user’s fingers and facilitate rotation of the handle (claims 15 and 23).  Furthermore, Aufaure discloses forming a composite forceps handle (the first metal arm 2, the second metal arm 3 and the first contoured surface material 4, and the second contoured surface material 5 form a composite forceps since the metal arms can be attached to contoured plastic handle materials that are adhered or bonded together; see col. 3, lines 4-38, 62-67 and col. 4, lines 61-62) (claims 21 and 33).
Since the device of Aufaure in view of Solf teaches the claimed device, the rejections under 35 U.S.C. 103 as being unpatentable over Aufaure (U.S. Patent No. 8,657,851) in view of Solf (U.S. Pat. No. 3,592,247) are maintained below.
Regarding the non-statutory double patenting rejection set forth below, Applicant argues that a number of elements are not found in the granted claims, and elements in the granted claims are not recited in the pending claims.  The examiner maintains the patent claims have more elements, and the application claims merely add features that are obvious, and therefore the pending claims are not patentably distinct from the granted claims, and therefore the double patent rejections stand.
The examiner notes a newly discovered reference made of record but not relied upon and considered pertinent to the applicant’s disclosure:  Niendorf (U.S. Pub. No. 2003/0014842) teaches (see Figure 8 below and paragraph [0024]) a comfortable gripping surface for a variety of grasps such as a pencil grip, wherein there are trough surfaces (tapered sections) that allow the fingers to comfortable wrap around handle and the rounded larger central portion surface (bulbous mid-section) matches the natural curvature of the thumb and index fingers to provide a comfortable and stable grip. 

              
    PNG
    media_image1.png
    500
    664
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-15, 20, 22-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Aufaure et al., hereinafter “Aufaure” (U.S. Patent No. 8,657,851) in view of Solf (U.S. Pat. No. 3,592,247).
Regarding claim 1, Aufaure discloses a surgical forceps comprising 
a forceps handle (see Figures 1-2) having a first metal arm 2 attached to a second metal arm 3 (working part 1 having branches 2, 3 is made from a metal sheet; see col. 3, lines 62-67), the first metal arm having a first distal grasping surface and the second metal arm having a second distal grasping surface configured to grasp an object (inside facing surfaces of 2a, 3a are capable of grasping an object);
wherein the first metal arm has a first contoured surface material 4 and the second metal arm has a second contoured surface material 5, the forceps handle being configured to be held in a hand of a user, such that the hand of the user can apply a compressive force to reduce a distance between the first distal grasping surface and the second distal grasping surface (see col. 4, lines 27-47), wherein the first contoured surface material and the second contoured surface material having a contoured outer surface (see rounded outer surfaces of 4, 5 in Figure 2); and
wherein the first contoured surface material comprises a first gripping surface positioned on the first metal arm and the second contoured surface material comprises a second gripping surface positioned on the second metal arm (see col. 4, lines 16-19).
However, Aufaure does not disclose the first contoured surface material and the second contoured surface material having a rounded distal trough surface, a rounded larger central portion surface and a rounded proximal trough surface extending at least partially around a longitudinal axis of each metal arm.
In the same field of endeavor, namely handle grasping surfaces, Solf teaches in Figures 1-2 and 5 and col. 2, lines 37-41, a handle having a contoured outer surface including a rounded distal trough surface (concave surface on which grooves 5 extend), a rounded larger central portion surface (ring zone 4 of the largest barrel diameter) and a rounded proximal trough surface (concave surface on which grooves 6 extend) extending at least partially around a longitudinal axis of the handle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second contoured surface materials of Aufaure with a rounded distal trough surface, a rounded larger central portion surface, and a rounded proximal trough surface as claimed, as taught by Solf, in order to better consider the anatomic configuration of the hand which locks the handle in the hollow of the hand and prevents the hand sliding with respect to the handle (see Figure 5 and col. 1, lines 23-28 and 57-75 of Solf). 
Regarding claim 2, Aufaure discloses the first distal grasping surface includes a first tip (8a-b in Figure 1) coupled to the first metal arm 2 and wherein the second distal grasping surface includes a second tip (9a-b in Figure 1) coupled to the second metal arm 3 such that the tips undergo relative movement (see col. 4, lines 27-47).
Regarding claim 6, Aufaure discloses a force required to move the arms 2, 3 between an open position and a grasping position is in a selected range (there is a range in degree of squeezing force required to open and close the arms).
Regarding claim 7, Aufaure discloses a textured or roughened surface region disposed near a distal end of each of the first contoured surface material and the second contoured surface material (see col. 4, lines 16-19).
Regarding claim 8, Aufaure discloses the claimed device, as discussed above, except for wherein the textured or roughened surface region comprises raised nobs, hexagonal protrusions, or diamond-shaped protrusions.
In Figures 1, 4-5 and col. 2, lines 55-60, Solf further teaches a textured surface region comprises raised nobs 9 in between grooves 5, 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a textured surface comprising raised nobs, as taught by Solf, to Aufaure since a skilled artisan would appreciate that raised nobs with grooves creates a textured surface that would further enhance a user’s ability to securely grasp the forceps handle.
Regarding claim 9, Aufaure as modified by Solf teaches a proximal portion of the forceps handle has a substantially circular or elliptical cross-section (4, 5 in Figures 1-2 are shown as having a rounded sides together creating a substantially circular or elliptical cross-section) thereby providing the rounded proximal trough surface configured to provide manual rotation of the handle while the handle contacts a web of the hand of the user between a thumb and forefinger (after the modification is made, one of ordinary skill in the art would understand that the rounded proximal trough surface would conform to the contours of a user’s hand to facilitate manual rotation of the handle).
Regarding claims 10-11, Aufaure discloses the claimed device in Figures 1-2, except for the forceps handle and the first and second tips include plastic, wherein the forceps handle is composed of a polymer material that is sterilizable.  However, in another embodiment, Aufaure teaches in col. 3, lines 57-58 and col. 6, line 18 using a polymer material, which is plastic, in the device wherein the material is capable of being sterilized.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plastic or polymer material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 12, Aufaure discloses a surgical forceps comprising:
a forceps (see Figures 1-2) having a first metal arm 2 and a second metal arm 3 (working part 1 having branches 2, 3 is made from a metal sheet; see col. 3, lines 62-67) that are connected at a proximal portion of the forceps such that a user’s hand can apply a force to reduce a distance between a distal end of the first metal arm and the second metal arm (see Figures 1-2);
a first forceps handle onlay 4 having a first contoured top surface (Id.),
a second forceps handle onlay 5 having a second contoured top surface (Id.); and
wherein the first metal arm, the second metal arm, the first contoured top surface and the second contoured top surface form a composite forceps handle that includes a rounded distal surface, a rounded central portion, and a rounded proximal surface (4, 5 have convex outer surfaces; see col. 4, lines 12-19) extending along the top surface of each only and further wherein the first forceps handle onlay is attached to the first metal arm, the second forceps handle onlay is attached to the second metal arm (Id.), and the rounded surface extends around the proximal portion of the forceps (see annotated Figure 2 below; it is noted that the rounded proximal surface extends or has a length over a proximal portion of forceps, and does not require it to be around a terminal proximal end of the forceps).



    PNG
    media_image2.png
    403
    817
    media_image2.png
    Greyscale


However, the forceps handle of Aufaure lacks a rounded distal trough surface and a rounded proximal trough surface extending along the top surface of each onlay, 
In the same field of endeavor, namely handle grasping surfaces, Solf teaches in Figures 1-2 and 5 and col. 2, lines 37-41, a handle including a rounded distal trough surface (concave surface on which grooves 5 extend), a rounded larger central portion (ring zone 4 of the largest barrel diameter) and a rounded proximal trough surface (concave surface on which grooves 6 extend) extending along the top surface of each onlay.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle of Aufaure with a rounded distal trough surface, a rounded larger central portion, and a rounded proximal trough surface, as taught by Solf, in order to better consider the anatomic configuration of the hand which locks the handle in the hollow of the hand and prevents the hand sliding with respect to the handle (see Figure 5 and col. 1, lines 23-28 and 57-75 of Solf). 
Regarding claim 13, Aufaure discloses the first and second forceps handle onlays 4, 5 are attached to the arms 2, 3 of the forceps with an adhesive (see col. 4, lines 57-62).
Regarding claim 14, Aufaure discloses a textured or roughened surface region disposed near the proximal ends of the first forceps handle onlay 4 and the second forceps handle onlay 5 (see col. 4, lines 16-19).  
Regarding claim 15, Aufaure discloses the claimed device, as discussed above, except for the textured or roughened surface region comprises raised nobs, hexagonal protrusions, or diamond-shaped protrusions having a spacing configured for manual rotation by fingers of the user’s hand.
In Figures 1, 4-5 and col. 2, lines 55-60, Solf further teaches a textured surface region comprises raised nobs 9 in between grooves 5, 6 having a spacing configured for manual rotation by fingers of the user’s hand (the nobs are spaced to form grooves that would support a user’s fingers and facilitate rotation of the handle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a textured surface comprising raised nobs as claimed, as taught by Solf, to Aufaure since a skilled artisan would appreciate that raised nobs with grooves creates a textured surface that would further enhance a user’s ability to securely grasp the forceps handle and therefore facilitate manual rotation by fingers of the user’s hand.
Regarding claim 20, Aufaure discloses a method of assembling a surgical forceps comprising:
fabricating a forceps handle having a first metal arm 2 and a second metal arm 3 (shown assembled in Figures 1-2; working part 1 having branches 2, 3 is made from a metal sheet; see col. 3, lines 62-67) connected at a proximal portion of the forceps handle (see Figures 1-2) and configured to compress to grasp an object (see col. 4, lines 27-47);
fabricating a first surface element 4 and a second surface element 5 (Id.);
attaching the first surface element to the first metal arm and attaching the second
surface element to the second metal arm such that the forceps handle includes an outer contoured surface configured to be held in a hand of a user, the outer contoured surface including a rounded distal surface, a rounded central portion surface, and a rounded proximal surface extending along a longitudinal axis of each arm such that the distal ends of the first metal arm and the second metal arm can be manually compressed by the user’s hand to grasp an object (see col. 4, lines 27-47) and wherein the rounded proximal surface extends around the proximal portion of the forceps handle  (see annotated Figure 2 above; it is noted that the rounded proximal surface extends or has a length over a proximal portion of the forceps handle, and does not require it to be around a terminal proximal end of the forceps handle).
However, Aufaure does not disclose the contoured outer surface including a rounded distal trough surface, a rounded larger central portion surface and a rounded proximal trough surface.
In the same field of endeavor, namely handle grasping surfaces, Solf teaches in Figures 1-2 and 5 and col. 2, lines 37-41, a handle including a contoured outer surface including a rounded distal trough surface (concave surface on which grooves 5 extend), a rounded larger central portion surface (ring zone 4 of the largest barrel diameter) and a rounded proximal trough surface (concave surface on which grooves 6 extend) extending around a longitudinal axis of the handle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the contoured outer surface of Aufaure with a rounded distal trough surface, a rounded larger central portion surface, and a rounded proximal trough surface, as taught by Solf, in order to better consider the anatomic configuration of the hand which locks the handle in the hollow of the hand and prevents the hand sliding with respect to the handle (see Figure 5 and col. 1, lines 23-28 and 57-75 of Solf). 
Regarding claim 22, Aufaure discloses a textured or roughened surface region disposed on the distal portion of outer contoured surface (see col. 4, lines 16-19).  When combined with Solf, who teaches a distal trough as discussed above, the textured surface would be disposed on the distal trough of the outer contoured surface.  
Regarding claim 23, Aufaure discloses the claimed device, as discussed above, except for the textured or roughened surface region comprises raised nobs, hexagonal protrusions, or diamond-shaped protrusions having a spacing configured for manual rotation by fingers of the user’s hand.
In Figures 1, 4-5 and col. 2, lines 55-60, Solf further teaches a textured surface region comprises raised nobs 9 in between grooves 5, 6 (the nobs are spaced to form grooves that would support a user’s fingers and facilitate rotation of the handle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a textured surface comprising raised nobs, as taught by Solf, to Aufaure since a skilled artisan would appreciate that raised nobs with grooves creates a textured surface that would further enhance a user’s ability to securely grasp the forceps handle and therefore facilitate manual rotation by fingers of the user’s hand.
Regarding claim 24, Aufaure in view of Solf discloses the claimed device, as discussed above, including raised elements on the outer contoured surface (raised nobs 9 in between grooves 5, 6; see Solf, Figures 1, 4-5, col. 2, lines 55-60), except for the raised elements being flexible.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the raised elements with a flexible material to give a comfortable gripping surface to the user’s hand, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 25, Aufaure discloses the first contoured surface material and the second contoured surface material provide friction that reduces slippage when operated by the hand of the user to grasp or contact the object to be moved in a surgical procedure (see col. 4, lines 16-19).
Regarding claim 26, Aufaure discloses a cavity between the first metal arm 2 and the second metal arm 3 extends from a distal end of the forceps handle to a central portion of the contoured outer surface (see Figure 2).  When combined with Solf, who teaches a larger central portion surface, as discussed above, the cavity would extend from a distal end to the larger central portion surface.
Regarding claim 27, Aufaure and Solf disclose the claimed device, except for a distance between a minimum distal trough diameter and a minimum proximal trough diameter is in a range of 5 cm to 7 cm.  However, as seen in Figure 5 of Solf, the distance between a minimum distal trough diameter and a minimal proximal trough diameter is a result effective variable in that changing the distance changes how naturally the fingers of a particular user’s hand rest on the troughs, making it convenient for grasping.  Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to modify Aufaure and Solf to have the distance between a minimum distal trough diameter and a minimum proximal trough diameter is in a range of 5 cm to 7 cm, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 28, Aufaure discloses the first metal arm 2 and second metal arm 3 comprise a unitary body 1 (see Figures 1-2).
Regarding claim 29, Aufaure discloses the unitary body 1 comprises a molded body or a 3D printed body. The claimed phrases “molded” and “3D printed” are being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Regarding claim 30, Aufaure discloses the first metal arm 2 and the second metal arm 3 are connected at a proximal portion of the forceps.  However, Aufaure does not expressly disclose the proximal portion to have a resilient property in response to the compressive force.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the proximal portion with a resilient property or resilient material, in order to provide a flexible hinge near 1a where the first and second metal arms are connected in Aufaure that facilitates opening and closing of the arms, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 33, Aufaure discloses the first metal arm 2, the second metal arm 3 (working part 1 having branches 2, 3 is made from a metal sheet; see col. 3, lines 62-67), the first contoured surface material 4, and the second contoured surface material 5 form a composite forceps handle (see col. 3, lines 4-38 and col. 4, lines 61-62; the first and second metal arms can be attached to contoured plastic handle materials that are adhered or bonded together).

Claims 5 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Aufaure (U.S. Patent No. 8,657,851) in view of Solf (U.S. Pat. No. 3,592,247), as applied to claims 1 and 12 above, and further in view of Tillim (U.S. Pub. No. 2010/0011541).
Regarding claims 5 and 32, Aufaure and Solf disclose the claimed device, as discussed above, except for the forceps handle including an elastic material or each onlay comprises an elastic material.
In the same field of art, namely surgical forceps, Tillim teaches in paragraph [0163] a forceps handle or onlay being made of an elastic material (rubber or latex materials).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the forceps handle or onlay of Aufaure and Solf with an elastic material, as taught by Tillim, since it is an old and well known material for handles that give a comfortable gripping surface to the user’s hand and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aufaure (U.S. Patent No. 8,657,851) in view of Solf (U.S. Pat. No. 3,592,247), as applied to claim 20 above, and further in view of Specht et al., hereinafter “Specht” (U.S. Patent No. 4,938,214).
Regarding claim 21, Aufaure and Solf disclose the claimed method, as discussed above, including forming a composite forceps handle (Aufaure discloses the first metal arm 2, the second metal arm 3 and the first contoured surface material 4, and the second contoured surface material 5 form a composite forceps since the metal arms can be attached to contoured plastic handle materials that are adhered or bonded together; see col. 3, lines 4-38, 62-67 and col. 4, lines 61-62), except for fabricating the forceps handle uses an injection molding or 3D printing process.
In the same field of art, namely surgical forceps, Specht teaches a forceps handle being made of injected molded plastic (see col. 9, lines 15-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the forceps of Aufaure and Solf by injection molding, as taught by Specht, since it is old and well known method in the art for molding plastic materials.



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Aufaure (U.S. Patent No. 8,657,851) in view of Solf (U.S. Pat. No. 3,592,247), as applied to claim 20 above, and further in view of Andre (U.S. Pub. No. 2009/0030448).
Regarding claim 31, Aufaure and Solf disclose the claimed method, as discussed above, except for the cavity is defined by inside walls wherein each inside wall includes an element that is configured to attach the inside walls together.
In the same field of art, namely surgical forceps, in Figures 1-7 Andre teaches a cavity is defined by inside walls of a first metal arm 1A and a second metal arm 1B wherein each inside wall includes an element 5/6 or 3/4 that is configured to attach the inside walls together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cavity including an element that attaches the inside walls together, as taught by Andre, to Aufre and Solf in order to center the arms in alignment during use (see abstract and paragraph [0020] in Andre). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-15, 20-30, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-25 of U.S. Patent No. 10,201,362 in view of Aufaure (U.S. Patent No. 8,657,851).  It is clear that elements in the application claim are to be found in the patent claims, wherein the difference lies in the fact that the patent claims have more elements, and the application claims merely add features that are obvious.  For instance, the application claims recite that the first and second arms are metal and connected at a proximal end, and form a composite forceps handle with the contoured surface materials, and that a textured or roughened surface region is disposed near the proximal ends of the first forceps handle onlay and the second forceps handle onlay.  Aufaure teaches a surgical forceps comprising a forceps handle (see Figures 3, 5-7) having a first metal arm 12 attached to a second metal arm 13 (active portion 10 including branches 12, 13 is metal; see col. 6, lines 52) and connected at a proximal portion.  Aufaure further teaches a first metal arm 2, the second metal arm 3 (working part 1 having branches 2, 3 is made from a metal sheet; see col. 3, lines 62-67), the first contoured surface material 4, and the second contoured surface material 5 form a composite forceps handle (see col. 3, lines 4-38 and col. 4, lines 61-62; the first and second metal arms can be attached to contoured plastic handle materials that are adhered or bonded together).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claims to have the arms be metal or to form a composite forceps handle, as taught by Aufaure, since metal was an old and well known sturdy material for forceps arms and plastic is old and well known material for handles, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In Figure 1 and col. 4, lines 16-19, Aufaure teaches a textured surface region or “texturing” that may be disposed near proximal ends of onlays 4, 5.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a textured or roughened surface region disposed near the proximal ends of the onlays in order to improve comfort and quality of grip (Id.).
Aufaure also teaches another obvious feature including (in claim 26) a cavity between the first metal arm 2 and the second metal arm 3 extends from a distal end to a central portion of the contoured outer surface (see Figure 2).  When combined with the patent claim that recites a larger central portion, as discussed above, the cavity would extend from a distal end to the larger central portion.  Although patent claim 10 recites a proximal trough of the forceps handle is separated from the distal trough by a distance in a range of 5-7 cm, the application claim (27) more specifically requires a distance between a minimum distal trough diameter and a minimum proximal trough diameter is in a range of 5 cm to 7 cm.  As seen in Figure 5 of Solf, the distance between a minimum distal trough diameter and a minimal proximal trough diameter is a result effective variable in that changing the distance changes how naturally the fingers of a particular user’s hand rest on the troughs, making it convenient for grasping.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim and Aufaure to have the distance between a minimum distal trough diameter and a minimum proximal trough diameter is in a range of 5 cm to 7 cm, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Aufaure also teaches another obvious feature including (in claim 28) the first metal arm 2 and second metal arm 3 comprise a unitary body 1 (see Figures 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second arms as a unitary body, as taught by Aufaure, in order to facilitate manufacturing the forceps from a single metal sheet (see col. 3, lines 62-66 of Aufaure).  Aufaure also teaches another obvious feature including (in claim 30) the first metal arm 2 and the second metal arm 3 are connected at a proximal portion of the forceps, although Aufaure does not expressly teach the proximal portion to have a resilient property in response to the compressive force.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the proximal portion with a resilient property or resilient material, in order to provide a flexible hinge near 1a where the first and second metal arms are connected in Aufaure that facilitates opening and closing of the arms, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Claims 5 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,201,362 in view of Aufaure (U.S. Patent No. 8,657,851), as applied above, and further in view of Tillim (U.S. Pub. No. 2010/0011541).  Regarding claims 5 and 32, the patent claim and Aufaure teach the claimed device, as discussed above, except for the forceps handle including an elastic material or each onlay comprises an elastic material.  In the same field of art, namely surgical forceps, Tillim teaches in paragraph [0163] a forceps handle or onlay being made of an elastic material (rubber or latex materials). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the forceps handle or onlay of the patent claim and Aufaure with an elastic material, as taught by Tillim, since it is an old and well known material for handles that give a comfortable gripping surface to the user’s hand and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,201,362 in view of Aufaure (U.S. Patent No. 8,657,851), as applied above, and further in view of Andre (U.S. Pub. No. 2009/0030448).  Regarding claim 31, the patent claim and Aufaure teach the claimed device, as discussed above, except for the cavity is defined by inside walls of the first metal arm and the second metal arm wherein an inside wall includes an element that attaches the walls.  In the same field of art, namely surgical forceps, in Figures 1-7 Andre teaches a cavity is defined by inside walls of a first metal arm 1A and a second metal arm 1B wherein an inside wall includes an element 5/6 or 3/4 that attaches the walls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cavity including an element that attaches the inside walls, as taught by Andre, to the patent claim and Aufaure in order to center the arms in alignment during use (see abstract and paragraph [0020] in Andre). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771